Case 15-52823   Doc 258   Filed 04/24/19 Entered 04/24/19 13:58:45   Desc Main
                           Document     Page 1 of 5
Case 15-52823   Doc 258   Filed 04/24/19 Entered 04/24/19 13:58:45   Desc Main
                           Document     Page 2 of 5
Case 15-52823   Doc 258   Filed 04/24/19 Entered 04/24/19 13:58:45   Desc Main
                           Document     Page 3 of 5
Case 15-52823   Doc 258   Filed 04/24/19 Entered 04/24/19 13:58:45   Desc Main
                           Document     Page 4 of 5
Case 15-52823   Doc 258   Filed 04/24/19 Entered 04/24/19 13:58:45   Desc Main
                           Document     Page 5 of 5
